Citation Nr: 1145964	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity due to presumed exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity due to presumed exposure to Agent Orange.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity due to presumed exposure to Agent Orange.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity due to presumed exposure to Agent Orange.

5.  Entitlement to service connection for incontinence as secondary to peripheral neuropathy.

6.  Entitlement to service connection for impotence as secondary to peripheral neuropathy.

7.  Entitlement to service connection for painful, sluggish digestive system as secondary to peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970. 

This matter comes to the Board of Veterans' Appeals  (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is the recipient of the Purple Heart for his Vietnam service.  In the case of a Veteran who served in the Republic of Vietnam during the Vietnam era, such as the Veteran in this case, exposure to Agent Orange is presumed.  Service connection will be presumed for certain specified diseases, including acute and subacute peripheral neuropathy, based on presumed exposed to herbicides agents (e.g., Agent Orange) in Vietnam.  'Acute and subacute peripheral neuropathy' is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including delayed or persistent peripheral neuropathy.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of delayed or persistent peripheral neuropathy.  See Notice, 75 Fed. Reg. 32540-32553 (2010).

The Veteran asserts in his several written submissions that he was involved in combat in Vietnam in areas that had recently been sprayed with herbicides; and, he reported symptoms of tingling and numbness in his extremities to medical authorities, including at the time of his treatment for his shrapnel fragment wounds.  Service treatment records, including those related to treatment for residuals of a shell fragment wounds, do not reflect complaints or findings of peripheral neuropathy.  The separation examination was negative for neurologic or lower extremity disability and in the Report of Medical History, the Veteran denied neuritis, paralysis or lower extremity problems.  

VA examination reports and other VA medical records are silent for any complaints or symptoms of neuropathy in the years immediately after the Veteran's active service.  On VA examination in October 1970, the neurologic system was within normal limits.  In August 2002, the Veteran was treated for possible degenerative disc disease with radiculitis into the legs, especially the left leg.  Private medical reports reflect treatment for cervical and thoracic spine disability.  When seen in March 2007 at a VA facility, the Veteran reported a 38 year history of distal limb dysesthesias and it was noted that a major consideration in etiology was Agent Orange exposure.  

The Veteran was not afforded a VA examination for his peripheral neuropathy claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ask the National Personnel Records Center to search for inpatient or clinical records and service treatment records related to the Veteran that were generated at Nha Trang, Vietnam, hospital in March 1969.  All efforts to obtain these records will be documented in the claims file.

2.  After the above is complete, regardless of whether additional records are added to the claims file, the AMC/RO will arrange a VA examination by a neurologist.  The claims file and a copy of this remand must be provided to the examiner for review as part of the examination.  Ask the examiner to address the following questions:  

1) Is the Veteran's currently diagnosed peripheral neuropathy an acute or subacute type?  If so, please discuss how it correlates to the VA definition of acute and subacute neuropathy that resolves within two years of exposure.  2) Regardless of the medical classification of the Veteran's peripheral neuropathy, is it at least as likely as not (at least a 50-percent probability) that the Veteran's currently diagnosed peripheral neuropathy is causally related to his presumed exposure to herbicides in service?  3) If peripheral neuropathy is related to service, is disability exhibited by incontinence, impotence, and/or a painful, sluggish digestive system due to or aggravated by the peripheral neuropathy or otherwise related to service?  

The examiner is asked to provide a full rationale and explanation for any opinion rendered.  The examiner is advised that a medical opinion that merely states that a disorder or disease is not on the VA list of diseases deemed associated with herbicide exposure is not a valid opinion.  The opinion should address the studies of the National Academy of Science, and others, and how they relate to the Veteran's specific disorder and March 2007 note that a major consideration in etiology of peripheral neuropathy was Agent Orange exposure.  The examiner should offer a rationale for any opinions rendered.  

3.  After all of the above is complete, review the Veteran's claims de novo in light of the additional evidence obtained.  If any claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him/her if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


